     Case 8:18-cv-01971-JLS-DFM Document 87 Filed 09/13/21 Page 1 of 1 Page ID #:676




1
2
3
4
5
6
7
                                UNITED STATES DISTRICT COURT
8
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
9
10    HAISAM ELSHARKAWI,                              No. 8:18-cv-1971-JLS-DFMx
11                Plaintiff,                          JUDGMENT
12                       v.
13    UNITED STATES OF AMERICA, et
      al.,
14
                  Defendants.
15
16
            In accordance with the Court’s order approving the Parties’ stipulation of partial
17
      dismissal (Doc. 77) and the Court’s order granting Defendants’ motion to dismiss
18
      without leave to amend (Doc. 85), judgment is entered dismissing the first amended
19
      complaint (Doc. 73) for lack of jurisdiction without leave to amend.
20
      IT IS SO ORDERED.
21
22
      Date: September 13, 2021              ____________________________
23                                          HON. JOSEPHINE L. STATON
24                                          UNITED STATES DISTRICT JUDGE
25
26
27
28
                                                  1
